11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Joseph “Joe” Walter Darlak,                  * From the County Court at
                                                Law of Taylor County,
                                                Trial Court No. 1-1268-12.

Vs. No. 11-13-00177-CV                       * August 15, 2013

City of Abilene,                              * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 McCall, J., and Willson, J.)

     This court has considered Joseph “Joe” Walter Darlak’s motion for voluntary
dismissal and concludes that the motion should be granted.            Therefore, in
accordance with this court=s opinion, the appeal is dismissed. The costs incurred by
reason of this appeal are taxed against Joseph “Joe” Walter Darlak.